Citation Nr: 0919894	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-09 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating in excess of 10 
percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to June 1965 
and from June 1969 to August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 2007 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska 
Regional Office (RO). 


FINDING OF FACT

The service-connected left hip disability currently is shown 
to be manifested by some limitation of motion and 
degenerative disease; neither flexion of the left thigh 
limited to 30 degrees or less, extension limited to 5 
degrees, nor abduction limited to 10 degrees or less is 
demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left hip condition were not met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5252.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

The veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
required for these claims.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
orthopedic examination.  Consequently, the duty to notify and 
assist has been satisfied, as to those claims now being 
finally decided on appeal.


Initial Compensable Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 
4.7, 4.14.  In an appeal of an initial rating (such as in 
this case), consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board will thus consider entitlement to 
"staged ratings."

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the hip is 
considered a major joint.  38 C.F.R. § 4.45.

Diagnostic Code 5010, which pertains to arthritis due to 
trauma, references DC 5003.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.) 38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a, DC 5252.  Standard range of hip flexion is 
from 0 to 125 degrees, and abduction is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Service connection was established by the RO for left hip 
degenerative changes under Diagnostic Code (DC) 5252-5010 in 
the currently appealed July 2007 decision based on evidence 
that the condition is related to a service connected 
disability of left knee degenerative joint disease.  A 10 
percent disability evaluation was assigned under DC 5010-5252 
based on evidence of painful range of motion that was 
otherwise noncompensable.  The July 2007 decision was 
continued in a November 2007 RD.  The Veteran claims a higher 
evaluation is warranted.  

The Board finds that DC 5250, 5253 and DC 5254 are not 
applicable in this case because the evidence does not show 
ankylosis, limitation of abduction, or flail joint of the 
hip.  The Board finds that DC 5251 is not applicable because 
the highest rating available under that diagnostic code is 10 
percent and the Veteran has already established such rating.  
38 C.F.R. § 4.71a.

The Veteran underwent a July 2007 VA orthopedic examination 
for the left hip condition secondary to a service connected 
left knee.  The Veteran complained of daily knee pain 
especially when walking and believes his current left hip 
pain is due to accommodating his knee.  The Veteran stated he 
noticed his left hip pain several years ago but stated it has 
increased in intensity and frequency. The Veteran further 
stated to the VA examiner that it is "greatly worsened by 
weight bearing, walking, climbing in and out of his truck."  
The Veteran is currently retired from his occupation as a 
truck driver/feed delivery man due to his left hip condition 
and would have hoped to have worked for a few more years. 

The July 2007 VA examination records did not state the left 
hip extension measurement but listed the left hip flexion 
measurement twice; one at 110 degrees and the other at 25 
degrees.  However, based on context, hip extension cannot be 
measured at 110 degrees.  Therefore, the Board finds that the 
Veteran was found to have 110 degrees flexion and 25 degree 
extension at the July 2007 VA examination.  In any event, the 
report indicates that pain began at 90 degrees of flexion.

The July 2007 VA examination report also did not state the 
measurement for left hip internal rotation but did list left 
hip external rotation twice measured at 55 degrees and 40 
degrees.  Therefore, the Board notes that the Veteran's 
internal and external rotation can be no lower than 40 degree 
and no higher than 55 degrees.  Despite this discrepancy, the 
Board finds that the instant appeal is not contingent on the 
internal and external rotation measurements.  Furthermore, 
the VA examination determined the Veteran's adduction was at 
25 degree and abduction was at 40 degrees.  See VA orthopedic 
examination, dated July 2007. 

The VA orthopedic examiner reported that "small osteophytes 
are present on the acetabulum bilaterally.  There is no 
evidence of acute fracture, dislocation, or joint effusion."  
The VA examiner diagnosed the Veteran with mild degenerative 
change in the left hip and stated "the [V]eteran has 
significant disease present in the left knee likely resulting 
in minor alteration in body mechanics that places excess 
stress, wear and tear on the left hip that could result in 
pain."  Id. 

The February 2008 VA treatment records indicate that the 
Veteran reported increased pain in this hip.  The record 
indicates that the Veteran reported "burning pain with all 
hip movement, poor hip strength" and "demonstrates 
inability to sit on the left hip."  At the February VA 
treatment, the Veteran was found to have "Flexion [at] 80 
degrees with cramping and lateral hip pain, abduction [at] 20 
degrees with [moderate] lateral hip pain."  The Veteran 
stated that he started part-time employment as a van driver 
at a nursing center.  See VA treatment record, dated February 
2008.

Based on a review of the record, the Board finds that a 
rating in excess of 10 percent is not warranted for the 
Veteran's left hip disability at any time during the 
appellate period.  The medical evidence contains no findings 
of left hip ankylosis, and, although the records indicate 
that the Veteran has pain on motion resulting in functional 
impairment, his ranges of abduction and flexion are 
consistently too significant to approximate ankylosis, 
 limitation of abduction to 10 degrees, or limitation of 
flexion to 30 degrees, even after consideration of pain and 
functional impairment.  It is significant to again note that 
on examination of July 2007, hip pain began at 90 degrees of 
flexion.  Additionally, the evidence contains no findings 
indicative of malunion of the femur or flail joint.  Thus, 
the claim for an increased rating is denied.  

Additionally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is not required, 
and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, a rating has been assigned that contemplates 
the disability and symptomatology of each and every 
manifestation of the Veteran's disability resulting from a 
left hip condition.  There are no manifestations of the 
Veteran's left hip disability that have not been contemplated 
by the rating schedule and assigned an adequate evaluation 
based on evidence showing the symptomatology and/or 
disability.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5252.

In sum, the Board finds that the preponderance of the 
evidence shows that the Veteran's left hip disability does 
not warrant a rating in excess of 10 percent.  As a 
preponderance of the evidence is against the award of an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

A disability rating in excess of 10 percent for left hip 
disability is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


